   

Exhibit 10.3

   

 

   

   

   

Comerica Bank

   

   

11943 El Camino Real

Suite 1108

San Diego, CA 92130

   

   

August 5, 2013

   

 

Biolase, Inc.

4 Cromwell

Irvine, CA 92618

Attention: Frederick D. Furry, Chief Financial Officer

   

Re:    Loan and Security Agreement dated May 24, 2012 (“Agreement”) between
Biolase, Inc. (“Borrower”) and Comerica Bank (“Bank”), as amended.

   

Ladies and Gentlemen:

   

The Bank hereby agrees to waive Borrower’s non-compliance with the terms of
Section 6.7(b) of the Agreement as of June 30, 2013, which requires Borrower’s
EBITDA to be not less than ($500,000) at that date, provided however that (i) no
later than September 13, 2013, Bank and Borrower shall enter into a further
amendment to the Agreement establishing either new required levels for financial
measurement covenants in the Agreement or new financial measurement covenants or
other modifications satisfactory to the Bank in all respects and in its sole
discretion (the “September 2013 Modification”), and (ii) until execution of the
September 2013 Modification, the amount of the Ex-Im Facility Loans plus the
Advances under the Revolving Line may not exceed $7,500,000 at any time.  This
letter supersedes in its entirety the Bank’s letter to the Borrower dated
August 1, 2013 related to the above referenced section of the Agreement.

This letter is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the forgoing,
except as expressly stated above.  All provisions of the Agreement shall remain
in full force and effect and shall continue to be valid, binding and enforceable
in accordance with their respective terms.  The waiver given in this letter does
not extend to, affect or impair any right of the Bank due to any obligation,
covenant, agreement, default or event of default to which it does not expressly
consent or which it does not expressly waive.

All capitalized terms that are not defined herein shall have the meaning set
forth in the Agreement.

No amendment or modification of this letter, the Agreement, or any of the
related documents shall be effective without the express written consent of the
Bank.  

 

   

Very truly yours,

   

   

   

   

   

Comerica Bank

   

   

   

   

   

By:

/s/Gary D. Reagan

   

   

Gary D. Reagan

   

Its:

Senior Vice President

   

           



--------------------------------------------------------------------------------